FIRST AMENDMENT TO THE BRIDGES INVESTMENT FUND, INC. TRANSFER AGENT SERVICING AGREEMENT THIS FIRST AMENDMENT, dated as of this 28th day of June, 2010, to the Transfer Agent Servicing Agreement dated October 11, 2004, (the “Agreement”), is entered into by and between Bridges Investment Fund, Inc., a Nebraska corporation (the “Fund”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Fund and USBFS have entered into the Agreement; and WHEREAS, the Fund and USBFS desire to amend the fees of the Agreement; and WHEREAS, Section 10 of the Agreement allows for its amendment by mutual written consent of the parties. NOW, THEREFORE, the parties do hereby agree as follows: Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. The following service under Section 2. P is hereby deleted: Provide a Blue Sky system that will enable the Fund to monitor the total number of shares of the Fund sold in each state.In addition, the Fund or its agent, including USBFS, shall identify to USBFS in writing those transactions and assets to be treated as exempt from the Blue Sky reporting for each state.The responsibility of USBFS for the Fund’s Blue Sky state registration status is solely limited to the initial compliance by the Fund and the reporting of such transactions to the Fund or its agent. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRIDGES INVESTMENT FUND, INC.
